STATE OF MICHIGAN

                           COURT OF APPEALS



PEOPLE OF THE STATE OF MICHIGAN,                                   UNPUBLISHED
                                                                   March 3, 2015
               Plaintiff-Appellee,

v                                                                  No. 317929
                                                                   Oakland Circuit Court
JAMES ELRICO MALOY,                                                LC No. 2012-244124-FH

               Defendant-Appellant.


Before: BECKERING, P.J., and JANSEN and BOONSTRA, JJ.

PER CURIAM.

      Defendant appeals by right from his bench-trial conviction of first-degree home invasion,
MCL 750.110a(2). He was sentenced as a third habitual offender, MCL 769.11, to 114 to 480
months in prison. We affirm defendant’s conviction and sentence.

                                     I. STATEMENT OF FACTS

                                     A. THE HOME INVASION

        Defendant’s conviction arose out of the home invasion of an apartment on October 1,
2012. Three of the apartment’s four residents—Brenda Jones and her daughters Gennifer and
Lacey—were home and sleeping in their separate bedrooms at the time of the break-in.
Gennifer testified that she was awakened at about 5:45 a.m. when she “heard a loud boom.”
After hearing a second noise, Gennifer “got up instantly and walked to the door” of her bedroom.
While standing by the door, a “tall black guy” opened her door. She did not recognize the person
at that time, but after discussing the situation with family members, she recalled that she had
seen the individual, later identified as defendant, at her sister’s graduation party. Defendant,
whom Gennifer’s mother referred to as “Jay,” then took the television out of Gennifer’s room.
Gennifer recalled that there was another individual in the apartment with defendant, but she did
not know the identity of that person.

        Brenda similarly recalled that she awoke to the sound of a noise, which she assumed was
the noise caused by the front door to the apartment being kicked in. Because of the noise, she
got out of her bed, opened her bedroom door, and observed two gentlemen in the apartment. She
described the first gentleman as taller than her and “entering . . . the bathroom on my daughters’
side of the apartment,” where he “turned on the light.” She then observed that individual, who
she believed was defendant, approach her daughter’s bedroom, so she started to approach him

                                               -1-
but was unable to do so because the “other gentleman came towards” her. Brenda testified that
she had previously met defendant on two occasions—her daughter Lacey’s graduation party and
the next day at a birthday party held for Brenda’s niece to which they invited defendant. Brenda
testified that while the graduation party occurred at the community room that was part of the
apartment complex, the birthday party was at her home so defendant was familiar with the layout
of the apartment. She testified that she immediately believed that the individual who turned on
the bathroom light was defendant. In addition to thinking the intruder was “Jay” both initially
and when she observed him by the light in the bathroom, when she saw defendant pass by her
with the television, she recalled saying “that’s Jay, [w]hy is Jay doing this?”

       Like Brenda, Lacey testified that the person later identified as defendant seemed familiar
to her when she observed him in the home. Lacey recalled that, when she peaked out of her
bedroom after being awakened, she observed defendant in the bathroom, turning on the light.
After seeing defendant in the bathroom, Lacey saw him come to her room and kick open her
door.

         Although the police did locate a large palm print on one of the doors of the apartment,
they were unable to lift any fingerprints from it. Gennifer, Brenda, and Lacey all identified
defendant from a photographic lineup as one of the individuals who committed the break-in. The
photographic lineup consisted of six photographs of different individuals, one of which was
defendant. Each of the victims also identified defendant as the perpetrator at trial. However,
while each identified defendant, both Brenda and Lacey testified that they were only about 80
percent sure that defendant was the individual that broke into their apartment. Brenda also
testified that one of the reasons why she was uncertain was because she had been told by her
boyfriend that “Jay hadn’t been working with them and that he might be in jail.” Lacey, while
testifying that she was only 80 percent sure, also testified in response to two separate questions
that she “believed” defendant was one of the people who broke into her home.

        Gennifer was much more emphatic with her identification of defendant. On cross-
examination, Gennifer testified that she was not “mistaken with anybody else.” She also testified
that she was sure it was defendant because she had also seen a photograph of defendant that had
been taken by her mother at the party. While Gennifer did say at one point during cross-
examination that she was “not sure” because she did not see the intruder’s face head-on, she
clarified during re-direct examination:

              Q. The person you identified in the courtroom as being the person in your
       house, the person that was questioning you,[1] is that the person that was in your
       house?

              A. Yes, well, from the lineup and also from the picture that I saw, yes. I’d
       say yes.


1
  As will be discussed in more detail, defendant chose to conduct cross-examination of both
Gennifer and Brenda despite also being represented by appointed counsel. The trial court
permitted this arrangement without any discussion of this hybrid representation on the record.


                                               -2-
                 Q. Are you certain that the person that you’re identifying in the courtroom
         is the person that did the home invasion?

                A. Yes.

On recross-examination, Gennifer was even more certain of her identification of defendant. She
responded “yes” when defendant asked her if she could be “100 percent certain to say that I was
in your house that morning.”

                            B. DEFENDANT’S REPRESENTATION

         Defendant requested a court-appointed attorney on or about December 4, 2012. The
district court granted defendant’s request on December 12, 2012. However, while the district
court granted the request, defendant refused to sign the verification portion of the form.
Defendant’s preliminary examination occurred the next day, December 13, 2012. At that time,
defendant informed the court that he was representing himself. The district court reminded him
that it had appointed an attorney for him, “one of the best criminal defense attorneys in the
county,” and confirmed that defendant was rejecting the services of that attorney and would be
“appearing on [his] own behalf.” Defendant confirmed that it was his wish to do so. The district
court then asked defendant specific questions regarding his decision to waive his right to an
attorney:

                THE COURT: And you understand your Constitutional right is not to
         represent yourself. Your Constitutional right is to have a lawyer. And you’re
         waiving that right, correct?

                THE DEFENDANT: Yes, ma’am.

                THE COURT: Understanding that the Court appointed one, and you could
         have had a lawyer, and you’ve given up your right?

                THE DEFENDANT: Yes, ma’am.

                THE COURT: Okay.

Defendant then proceeded to represent himself at the preliminary examination.

        Defendant’s trial began on June 3, 2013. The transcript does not indicate that defendant
ever requested to continue to represent himself at the trial. Rather, defense counsel placed on the
record defendant’s desire to waive his right to a jury trial and also informed the court that
defendant had rejected the Cobbs2 plea offered by the prosecution. The lower court file does not
indicate any specific request from defendant to represent himself at trial. There is a letter,
attached to defendant’s motion to suppress the identification testimony, in which defendant



2
    People v Cobbs, 443 Mich. 276, 283; 505 NW2d 208 (1993).


                                                 -3-
expresses his dissatisfaction with his appointed counsel and that he “will not accept him or any
other attorney on [his] case” and that he would “proceed pro-per.” On January 31, 2013, prior to
the motion to suppress being filed by defendant on his own behalf, defendant’s appointed
counsel filed a discovery demand as well as a demand for the preliminary examination transcript.
The record is devoid of any order from the court releasing appointed counsel from the case, or
any motion or request from defendant’s counsel seeking to withdraw from the case.

        After defendant’s jury waiver and Cobbs plea rejection, the trial court permitted
defendant to give his own opening statement and to conduct his own cross-examination of the
witnesses offered during the prosecution’s case-in-chief. However, the transcript establishes that
defendant consulted with appointed counsel several times during the prosecution’s case-in-chief
and that defendant’s counsel (1) made an oral motion for a directed verdict following the
prosecution’s case-in-chief, (2) stipulated to the admission of evidence, (3) conducted the direct
and redirect examination of defendant, (4) conducted cross-examination of the prosecution’s
rebuttal witness, and (5) made the closing argument. Counsel also represented defendant during
sentencing on June 19, 2013.

                           C. MOTION FOR DIRECTED VERDICT

        Counsel moved for a directed verdict based on the lack of evidence of defendant’s
identity as one of the perpetrators of the home invasion. The trial court rejected defendant’s
argument:

                THE COURT: All right. I think this is probably a better motion—or
       closing argument because we had two witnesses on the stand, and I’m looking at
       this in the light most favorable to the non-moving party. Both witnesses, one 100
       percent sure, one 80 percent sure it was the defendant. And they had seen him
       before. And so I think there is an issue for the finder of fact as to whether or not a
       home invasion was committed by the defendant.

                                       D. ALIBI DEFENSE

        Defendant took the stand in his own defense. Defendant confirmed that he had been at
the apartment in August 2012 for the graduation party as well as a pool party the next day. He
admitted that he knew Brenda from those parties but denied knowing Gennifer, testifying that he
had never seen her until the day of the trial. Defendant testified that he had an alibi for the date
and time of the home invasion, claiming he was home getting ready to be in court at the Frank
Murphy Hall of Justice in Detroit. Specifically, he testified that he had to be in court at 8:00 a.m.
regarding an unlawful driving away of an automobile (UDAA) charge from Redford, Michigan.
He did not recall the specific court proceeding, but believed he was at court for about 15 or 20
minutes. He testified that he got to the court that day by taking the “Woodward Bus to the
Gratiot at 6:00 a.m.” and that he had to take two different buses to get to court by 8:00 a.m.

        In support of this alibi, a Wayne Circuit Court Register of Actions for a criminal case
against defendant was admitted into evidence. The register established that an order for the
production of the preliminary examination transcript from Seventeenth District Court was signed
and filed on October 1, 2012. On cross-examination, the prosecution had defendant confirm

                                                -4-
again that he was at the Frank Murphy Hall of Justice on October 1, and that that location was
separate from the Seventeenth District Court. Defendant was also questioned about the fact that
he had called a friend to testify about his whereabouts at the preliminary examination, but that
the friend was unable to confirm where defendant was on October 1 because she had not seen
him that day, only speaking to him by telephone.

       Defendant also testified that while he had been to the victims’ apartment before October
1, he was not familiar with the location of the bathroom. He disagreed with witness Cymanda
(Sam) Williams, the apartment’s fourth occupant, that he had been to the home three times
before October 1, claiming to have only been there on two occasions.

                              E. CONVICTION AND SENTENCE

         Following the prosecutor’s rebuttal argument, which focused on Brenda’s perception that
she immediately thought the perpetrator was defendant, the court rendered its verdict of guilty,
stating:

              THE COURT: All right. The matter has been tried to the Court. Charge:
       home invasion first degree.

                The prosecutor must prove each element of the crime beyond a reasonable
       doubt.

                First, that the defendant entered a dwelling without permission.

             Second, that when the defendant entered the dwelling, he intended to
       commit a larceny, or when he was leaving, he committed the offense of larceny.

              And third, when the defendant entered, was present in, or leaving the
       dwelling, either of the following circumstances existed: Another person was
       lawfully present in the dwelling.

              Well, I think the elements have been proven beyond a reasonable doubt. I
       don’t think there’s any question in this case somebody came in and kicked the
       door in. Somebody stole a TV. And that the three people that were living there
       were lawfully there at the time.

                The Court does make the following findings:

               Three witnesses independently identified the defendant. That the person
       who did this is someone who knew the layout of the home, where the bathroom
       was, where the switch was, when they entered a dark residence. The person knew
       the layout. Again, they knew the scene. They knew Mr. Williams, his work
       habits, and that his car was gone.

             The Court does find the defendant, Mr. Maloy, beyond a reasonable doubt
       committed the crime of home invasion first degree.


                                                -5-
              He was known to those who ID’d him. So whether the view was full-on
       or a side view, the structure, mannerisms were sufficient to make the three
       independent IDs.

               In addition, the Court finds that the register of actions which was admitted
       as exhibit A, and the Court reviewed what occurred on October 1, 2012, does not
       find the presence of the defendant for a court hearing. At best, a transcript was
       signed and filed.

              Mr. Maloy knew this family. He knew their habits. And he took
       advantage of them by going in when they were vulnerable, kicking the door, and
       removing property.

               So the Court does find the defendant guilty.

        The prosecution then inquired whether defendant would be sentenced as a third habitual
offender. The court responded in the affirmative, and then asked the prosecution if it wanted the
court to “take care of that today or at sentencing.” Defense counsel stated that he would prefer to
take care of it at sentencing, which was scheduled for June 19, 2013.

       A presentence investigation report (PSIR) was completed. The PSIR noted that
defendant had a pending UDAA charge and that he was also on parole at the time of this
incident. The PSIR also noted that defendant had been convicted of two previous felonies and
three previous misdemeanors. The sentencing guidelines for defendant prescribed a minimum
sentence of between 72 and 180 months in prison. The PSIR explained that because defendant
was on parole at the time of the offense, he should be awarded 0 days of jail credit. The PSIR
recommended a sentence of 126 months to 40 years.

        At sentencing, defendant’s counsel stated that he believed the guidelines, which
commenced at 72 months, were correct. He also reminded the trial court that the case was a
bench trial in which defendant “basically represented himself with the exception of [counsel
being] given the privilege of having the direct examination of [defendant] who testified during
the trial.” The court then placed the relevant facts pertaining to the habitual third charge on the
record, with defendant admitting that he was convicted of two felonies on February 1, 1993. The
court permitted defendant to make a statement for the record. The court sentenced defendant to
114 months to 480 months in prison, noting that this was “less than what was recommended.”

                          II. DEFENDANT’S CLAIMS ON APPEAL

       Defendant’s appellate counsel has brought forth five claims of error. Defendant has
brought additional claims of error by way of a supplemental brief filed in propria persona
pursuant to Supreme Court Administrative Order No. 2004-6, Standard 4.




                                                -6-
                       A. DEFENDANT’S BRADY3 VIOLATION CLAIM

        Defendant first argues that his conviction must be overturned because of alleged Brady
violations on the part of the prosecution. Because we do not find any facts supporting a Brady
violation, we disagree.

       Generally, for an issue to be preserved for appellate review, it must be raised, addressed,
and decided by the lower court.” People v Metamora Water Serv, 276 Mich. App. 376, 382; 741
NW2d 61 (2007). In this case, defendant requested that all exculpatory evidence be provided to
him and also filed a discovery demand. However, defendant did not inform the court before trial
of any concern that the information requested was not provided. Accordingly, this issue was not
properly preserved and our review is for plain error affecting defendant’s substantial rights.
People v Carines, 460 Mich. 750, 763-764; 597 NW2d 130 (1999).

        “Due process requires the prosecution to disclose evidence in its possession that is
exculpatory and material, regardless of whether the defendant requests the disclosure.” People v
Schumacher, 276 Mich. App. 165, 176; 740 NW2d 534 (2007), citing Brady, 373 U.S. at 87. To
establish a Brady violation, a defendant must prove that “(1) the prosecution has suppressed
evidence; (2) that is favorable to the accused; and (3) viewed in its totality, is material.” People
v Chenault, 495 Mich. 142, 155; 845 NW2d 731 (2014). In determining whether the suppressed
and favorable evidence is material to the case, “[t]he question is not whether the defendant would
more likely than not have received a different verdict with the evidence, but whether in its
absence he received a fair trial, understood as a trial resulting in a verdict worthy of confidence.”
Id. at 157; see also Kyles v Whitley, 514 U.S. 419, 434; 115 S. Ct. 1555; 131 L. Ed. 2d 490 (1995).

        In the instant case, defendant requested all exculpatory evidence during the preliminary
examination. Defendant also specifically asked for “copies of all written and recorded
statements by witnesses.” In response to these inquiries and requests, the prosecution noted that
Williams did not provide a written statement and informed the district court that “[e]verything
we have, he has it, your Honor.” The district court then specifically asked the prosecution if this
included fingerprint analysis and photographs, which the prosecution responded to by again
repeating that defendant had “everything we have.” The district court also instructed the
prosecution to provide anything else that it might obtain, including any video, “if it exists.” The
prosecution agreed to do so. The record establishes that the prosecution provided defendant with
15 pages of discovery information on February 14, 2013. Defendant never claimed during trial
that this information was not provided or that there was additional information that should have
been provided. Accordingly, while defendant has claimed that the prosecution failed to provide
him with exculpatory evidence, there is simply no record support for this assertion. Defendant
has failed to provide any specifics regarding the information allegedly withheld or identify any
information that was actually withheld. We perceive no error on this issue.

                               B. DIRECTED VERDICT CLAIM



3
    Brady v Maryland, 373 U.S. 83, 87; 83 S. Ct. 1194; 10 L. Ed. 2d 215 (1963).


                                                -7-
        Defendant next argues that the trial court erred when it denied his motion for a directed
verdict. We disagree.

        The trial court denied defendant’s motion on the record. Accordingly, this issue has been
properly preserved for appellate review. Metamora Water Serv, 276 Mich. App. at 382. In
addition, to the extent defendant’s appellate request is based on an insufficiency of the evidence
argument, defendant was not required to take any steps to preserve this issue for appeal. People
v Williams, 294 Mich. App. 461, 471; 811 NW2d 88 (2011); People v Cain, 238 Mich. App. 95,
116-117; 605 NW2d 28 (1999).

        “A challenge to the trial court’s decision on a motion for a directed verdict has the same
standard of review as a challenge to the sufficiency of the evidence.” People v Lewis (On
Remand), 287 Mich. App. 356, 365; 788 NW2d 461 (2010); see also People v Couzens, 480 Mich.
240, 244; 747 NW2d 849 (2008). The difference is that only the evidence presented before the
motion for a directed verdict was made is considered. People v Hampton, 407 Mich. 354, 368;
285 NW2d 284 (1979); see also People v Allay, 171 Mich. App. 602, 605; 430 NW2d 794 (1988).
When reviewing a trial court’s decision on a motion for a directed verdict, the evidence is
viewed de novo “in a light most favorable to the prosecution” to determine “whether a rational
trier of fact could have found that the essential elements of the crime were proved beyond a
reasonable doubt.” People v Riley (After Remand), 468 Mich. 135, 139-140; 659 NW2d 611
(2003). The trial court, in ruling on a directed verdict, cannot determine the credibility of
witnesses and this remains true “no matter how inconsistent or vague that testimony might be.”
People v Mehall, 454 Mich. 1, 6; 557 NW2d 110 (1997). “A directed verdict of acquittal is
appropriate only if, considering all the evidence in the light most favorable to the prosecution, no
rational trier of fact could find that the essential elements of the crime charged were proven
beyond a reasonable doubt.” Id.

       Defendant’s directed verdict motion was based solely on the prosecution’s alleged failure
to present sufficient evidence of identification.4 “[I]dentity is an element of every offense.”
People v Yost, 278 Mich. App. 341, 356; 749 NW2d 753 (2008). “Circumstantial evidence and
reasonable inferences arising therefrom may constitute proof of the elements of the crime.”
People v Bennett, 290 Mich. App. 465, 472; 802 NW2d 627 (2010).

        Defendant has argued, without any case law in support of his position, that because
Brenda testified that she was only “80 percent” sure that defendant was one of the perpetrators,
and because Gennifer testified ambiguously about whether she was 100 percent sure that
defendant was one of the perpetrators, the prosecution simply could not establish defendant’s
guilt beyond a reasonable doubt. However, while Brenda testified that she was only 80 percent
certain of her identification of defendant, she also testified that the perpetrator was familiar to



4
  The only issue was whether defendant was proven to be a perpetrator of the home invasion
beyond a reasonable doubt. Because there was no argument below or on appeal that the
elements of home invasion were not established beyond a reasonable doubt, we will not address
the elements of home invasion herein.


                                                -8-
her, had familiarity with the apartment, including where the bathroom light was located, and that
she immediately believed it was defendant even before she saw him turn on the bathroom light.

         Gennifer was even more certain regarding defendant’s identity. While she at one point
testified during cross-examination that she was “not sure,” on redirect examination she clarified
that this was because of the questioning she received from defendant, and that she was “certain
that the person that [she] identif[ied] in the courtroom [was] the person that did the home
invasion.” The person she identified in the courtroom was defendant. She also testified on
recross-examination that she was “100 percent certain” that it was defendant that was in her
house on the day of the home invasion.

        As noted above, “it is not permissible for a trial court to determine the credibility of
witnesses in deciding a motion for a directed verdict of acquittal, no matter how inconsistent or
vague that testimony might be.” Mehall, 454 Mich. at 6. Our Supreme Court has made it clear
that “[i]t is for the trier of fact, not the appellate court, to determine what inferences may be
fairly drawn from the evidence and to determine the weight to be accorded those inferences.”
People v Hardiman, 466 Mich. 417, 428; 646 NW2d 158 (2002); see also Bennett, 290 Mich. App.
at 472; Yost, 278 Mich. App. at 356. A rational trier of fact could determine based on the
testimony of Gennifer, Brenda, and Lacey, as well as reasonable inferences arising from their
testimony, that defendant was the individual who committed the home invasion. The trial court
did not err by denying defendant’s motion for a directed verdict.

                  C. DEFENDANT’S SEPARATION OF POWERS CLAIM

       Defendant also argues that the trial court violated the separation of powers doctrine by
issuing an order permitting the Department of Corrections to make an ability-to-pay
determination regarding reimbursement of attorney fees to the county. We disagree. This Court
reviews unpreserved constitutional issues for plain error affecting defendant’s substantial rights.
People v Vaughn, 491 Mich. 642, 654; 821 NW2d 288 (2012); see also Carines, 460 Mich. at
763-764.

       Defendant apparently believes that the trial court’s orders permitting the Department of
Corrections to collect outstanding fees for purposes of reimbursing the county for attorney fees
and other costs associated with his trial and conviction violate the separation of powers.
Defendant has relied almost exclusively on federal law in support of this argument. The only
Michigan case directly on point referenced by defendant is People v Jackson, 483 Mich. 271; 769
NW2d 630 (2009). However, defendant’s reliance on Jackson is misplaced. In Jackson, our
Supreme Court made it clear that MCL 769.1k

       allows for the imposition of a fee for a court-appointed attorney irrespective of a
       defendant’s ability to pay, and [MCL 769.1l] allows the trial court to order that a
       prisoner’s prison account be reduced to satisfy costs imposed under § 1k. This is
       usually accomplished by a remittance order, which also does not require an
       ability-to-pay analysis. [Jackson, 483 Mich. at 286.]

        Jackson also specifically held that the procedure set forth in MCL 769.1k and MCL
769.1l is constitutional:

                                                -9-
        Defendant initially claims that MCL 769.1k is unconstitutional when trial
courts apply it to impose a fee for a court-appointed attorney without conducting a
presentence ability-to-pay analysis. We disagree because, as noted earlier, there
is no constitutionally required ability-to-pay analysis until the fee is actually
enforced.

        Defendant also argues that MCL 769.1l is unconstitutional because it is an
enforcement of the imposition of a fee for a court-appointed attorney, yet it does
not require an ability-to-pay analysis. Defendant correctly notes that when a
prisoner, like himself, has had a fee for a court-appointed attorney imposed on
him, § 1l allows a trial court to order the Department of Corrections to “deduct
50% of the funds received by the prisoner in a month over $50.00 and promptly
forward a payment to the court as provided in the order when the amount exceeds
$100.00. . . .” We acknowledge that this procedure is an enforcement of the fee
without an ability-to-pay assessment. But we decline to hold that this
enforcement procedure is unconstitutional, because the statute’s monetary
calculations necessarily conduct a preliminary, general ability-to-pay assessment
before the prisoner’s funds are taken.

. . . . In other words, as long as it does not require indigent defendants to pay a
fee, a procedure that enforces the fee is not unconstitutional simply because it
does not require an ability-to-pay analysis. Indeed, the true issue is always
indigency, no matter what test is used to evaluate the issue. And application of §
1l’s calculative procedure necessarily only applies to prisoners who have an
apparent ability to pay.

                                      ***

        We acknowledge that one’s indigency is an individualized assessment and
that § 1l’s presumption does not result from a full individualized analysis of a
prisoner’s indigency. Accordingly, if a prisoner believes that his unique
individual financial circumstances rebut § 1l’s presumption of nonindigency, he
may petition the court to reduce or eliminate the amount that the remittance order
requires him to pay. However, because we adjudge a prisoner’s indigency at the
time of enforcement on the basis of manifest hardship and because a prisoner is
being provided all significant life necessities by the state, we caution that the
imprisoned defendant bears a heavy burden of establishing his extraordinary
financial circumstances. . . . Specifically, when reviewing a prisoner’s claim,
lower courts must receive the prisoner’s petition and any proofs of his unique and
extraordinary financial circumstances. . . . The trial courts are under no
obligation to hold any formal proceedings. They are only required to amend the
remittance order when § 1l’s presumption of nonindigency is rebutted with
evidence that enforcement would impose a manifest hardship on the prisoner or
his immediate family. . . . [Jackson, 483 Mich. at 294-297 (emphasis added).]




                                       -10-
        In short, nothing in the trial court’s orders in this case, or under MCL 769.1l, usurps the
trial court’s constitutional power to hold an ability-to-pay hearing should one be requested by the
prisoner.

               Our decision today does not affect the minimal due process requirements
       that entitle a defendant to notice and an opportunity to be heard regarding the
       enforcement of earlier imposed costs and fees. Indeed, whenever a trial court
       attempts to enforce its imposition of a fee for a court-appointed attorney under
       MCL 769.1k, the defendant must be advised of this enforcement action and be
       given an opportunity to contest the enforcement on the basis of his indigency.
       Thus, trial courts should not entertain defendants’ ability-to-pay-based
       challenges to the imposition of fees until enforcement of that imposition has
       begun. . . . Nonetheless, once enforcement of the fee imposition has begun, and a
       defendant has made a timely objection based on his claimed inability to pay, the
       trial courts should evaluate the defendant’s ability to pay. [Jackson, 483 Mich. at
       292-293 (footnotes omitted; emphasis added).]

        Accordingly, because our Supreme Court has specifically held that MCL 769.1k and
MCL 769.1l are constitutional, and since the trial court appropriately relied on these statutes
when entering the orders regarding reimbursement in this case, we conclude that defendant’s
constitutional challenge fails. This is especially true given that this issue was unpreserved, as
defendant cannot establish plain error affecting his substantial rights. Carines, 460 Mich. at 763-
764.5

                     D. DEFENDANT’S ARRAIGNMENT CHALLENGE

        Defendant also argues for the first time on appeal that the trial court erred by failing to
arraign him. He contends that while the record indicates that his defense attorney filed a waiver
of arraignment form, he did not consent to the waiver despite the form saying otherwise. We do
not find defendant’s claim to have merit. Because defendant failed to preserve this issue, our
review is limited to plain error on the existing record. People v Nix, 301 Mich. App. 195, 207;
836 NW2d 224 (2013).

       Defendant has not provided any case law in support of his position. Rather, he argues on
appeal that he never signed the waiver of arraignment form and that he did not give his attorney
consent to waive the arraignment. Defendant’s argument is extremely similar to the argument of
the defendant in Nix, 301 Mich. App. 195. There, the defendant argued that despite a waiver of


5
  To the extent defendant has also argued that his counsel was ineffective in failing to argue that
this procedure was a violation of separation of powers, we also disagree. Because the trial court
properly applied Jackson and the applicable statutes to this issue, any argument or objection by
defendant’s counsel would have been without merit and futile, and therefore counsel was under
no obligation to make any such argument or objection. See People v Ericksen, 288 Mich. App.
192, 201; 793 NW23d 120 (2010).


                                               -11-
arraignment form in the record, “he did not agree to this waiver.” Nix, 301 Mich. App. at 208. In
rejecting the Nix defendant’s assignment of error, this Court stated:

              [D]efendant has not established prejudice. A showing of prejudice is
       required to merit relief for the failure to hold a circuit court arraignment. MCR
       6.113(A). “The purpose of an arraignment is to provide formal notice of the
       charge against the accused.” People v Waclawski, 286 Mich. App. 634, 704; 780
       NW2d 321 (2009). Defendant had notice of the charges against him because he
       had access to the information and he was present at the preliminary examination
       at which he was bound over for trial on the charges. Although defendant claims
       ignorance of the fourth-offense habitual offender enhancement, a sentencing
       enhancement notice was included in the information. [Nix, 301 Mich. App. at 208.]

        Similarly, here, defendant was present at his preliminary examination. Indeed, he chose
to represent himself at the preliminary examination. Unlike in Nix, defendant has not alleged
that he was unaware that he was being charged as an habitual offender. The district court noted
on the record at the preliminary examination that defendant was facing a maximum of 20 years
in prison “unless there’s a habitual charge.” The prosecution filed its notice to seek an enhanced
sentence six days after the preliminary examination hearing. The notice set forth the charge of
first-degree home invasion, explained defendant’s two previous felony convictions, and noted
that there was a maximum sentence of 40 years based on the enhancement. Even if we agreed
with defendant that he did not agree to the waiver, it is clear that defendant was on notice of the
charges against him. Therefore, no prejudice occurred based on the alleged failure to arraign
defendant or to ensure that defendant had agreed to the waiver. Nix, 301 Mich. App. at 208.

                   E. INEFFECTIVE ASSISTANCE OF COUNSEL CLAIM

        Defendant next argues that his counsel was ineffective for failing to meet with him in
order to prepare for trial—namely, to ensure that phone records were obtained in support of his
alibi defense. We disagree.

       Defendant filed a motion to remand in this Court, which was denied.6 Because there was
no evidentiary hearing, our review of this issue “is limited to mistakes apparent on the record.”
People v Rodriguez, 251 Mich. App. 10, 38; 650 NW2d 96 (2002).

        To establish ineffective assistance of counsel, a defendant must establish that his
attorney’s performance “fell below objective standards of reasonableness, and that it is
reasonably probable that the results of the proceeding would have been different had it not been
for counsel’s error.” People v Frazier, 478 Mich. 231, 243; 733 NW2d 713 (2007), citing
Strickland v Washington, 466 U.S. 668, 687, 690, 694; 104 S. Ct. 2052; 80 L. Ed. 2d 674 (1984); see
also People v Effinger, 212 Mich. App. 67, 69; 536 NW2d 809 (1995). The defendant bears a



6
 People v Maloy, unpublished order of the Court of Appeals, issued March 27, 2014 (Docket No
317929).


                                               -12-
heavy burden of showing that counsel’s performance was deficient and that he was prejudiced by
the deficiency. People v Carbin, 463 Mich. 590, 600; 623 NW2d 884 (2001).

        Defendant claims that his relationship with his attorney was strained, and that the trial
court should have conducted an investigation into the representation given defendant’s claim that
counsel had not visited him as of February 26, 2013. Despite these assertions, there is nothing
on the record to establish that defendant’s counsel did not prepare for defendant’s trial or meet
with him to discuss trial strategy before the trial date of June 3, 2013. Further, the record
establishes that defendant’s counsel filed discovery requests and also sought the preliminary
examination transcript on January 31, 2013. Defense counsel was engaged, moved for a directed
verdict based on his belief that the prosecution had not established identity beyond a reasonable
doubt, asked questions of defendant regarding his alibi defense, and also argued strongly during
closing argument that defendant had not been identified beyond a reasonable doubt by the
witnesses. While an ineffective assistance claim can be based on the counsel’s alleged
unpreparedness or lack of preparation, prejudice must be shown. People v Caballero, 184 Mich
App 636, 640; 459 NW2d 80 (1990).

       While defendant argues that counsel was ineffective because he failed to obtain phone
records that would have supported his alibi, there is no evidence in the record that such records
existed or that those records would have proved defendant’s whereabouts. Counsel elicited
information regarding defendant’s alibi during direct examination. Decisions regarding evidence
or defense strategy are firmly within the attorney’s discretion, which will not be second guessed
on appeal, People v Horn, 279 Mich. App. 31, 38; 755 NW2d 212 (2008), especially when no
prejudice can be shown, Caballero, 184 Mich. App. at 640. We find no ineffective assistance of
counsel on these facts.

                    F. DEFENDANT’S SELF-REPRESENTATION CLAIM

         Defendant also argues that the trial court erred by not permitting him to represent himself
at trial. We disagree.

        While defendant represented himself at the preliminary examination, the record of the
circuit court proceedings is wholly devoid of any on-the-record request by defendant to represent
himself at trial. Thus, this issue has not been properly preserved for appellate review.7
Metamora Water Serv, 276 Mich. App. at 382. Our review is limited to plain error affecting
defendant’s substantial rights. Carines, 460 Mich. at 763-764.

        The Sixth Amendment of the United States Constitution explicitly guarantees a defendant
in a criminal case the right to the assistance of counsel and implicitly guarantees the right of self-
representation. US Const, Am VI; Faretta v California, 422 U.S. 806, 818-832; 95 S. Ct. 2525; 45
L. Ed. 2d 562 (1975). “[A] defendant has a constitutional entitlement to represent himself or to be


7
  In a letter of February 26, 2013, defendant informed the court that he would proceed “pro per.”
However, this letter was attached to defendant’s motion to suppress and there is no indication
that defendant ever formally requested the ability to represent himself.


                                                -13-
represented by counsel—but not both.” People v Dennany, 445 Mich. 412, 442; 519 NW2d 128
(1994). “[T]he right of self-representation and the right to counsel are mutually exclusive[;] a
defendant must elect to conduct his own defense voluntarily and intelligently, and must be made
aware of the dangers and disadvantages of self-representation in order to proceed pro se.”
People v Russell, 471 Mich. 182, 189; 684 NW2d 745 (2004) (citations and quotation marks
omitted). Before a defendant may represent himself, the trial court must determine that (1) the
defendant’s request is unequivocal; (2) the defendant is asserting his right knowingly,
intelligently, and voluntarily; and (3) the defendant’s self-representation will not disrupt, unduly
inconvenience, and burden the court. Id. at 190. In addition, pursuant to MCR 6.005, the trial
court has a duty to inform the defendant of the charge and penalty he faces, advise him of the
risks of self-representation, and offer him the opportunity to consult with retained or appointed
counsel.

       Defendant never made an unambiguous request for counsel on the record. Rather,
defendant indicated in a letter more than three months before trial that he was unhappy with
defense counsel and that we would represent himself. This request was not made in a formal
motion and defendant never requested to represent himself again at the time of trial.
Accordingly, at best, defendant’s request for self-representation was ambiguously made three
months before trial. As the Supreme Court explained in Russell, 471 Mich. at 193:

              [T]o the degree that defendant’s refusal to explicitly choose between
       continued representation by appointed counsel and self-representation created any
       ambiguity regarding defendant’s desire to unequivocally waive his right to trial
       counsel, any ambiguity should have been resolved in favor of representation
       because, consistently with [People v Adkins (After Remand), 452 Mich. 702; 551
       NW2d 108 (1996)] and United States Supreme Court precedent, courts must
       indulge every reasonable presumption against the waiver of the right to counsel.
       [Emphasis in original.]

For a waiver of the right to counsel to occur, “[t]he record must show, or there must be an
allegation and evidence which show, that an accused was offered counsel but intelligently and
understandably rejected the offer. Anything less is not waiver.” Adkins, 452 Mich. at 721.
Defendant never specifically requested the right to represent himself by way of a motion before
the trial court or on the record at trial. Indeed, he requested the appointment of counsel. While it
is true that defendant represented himself at the preliminary examination, waiver of counsel must
be made at all stages of the proceedings to be effective. People v Anderson (After Remand), 446
Mich. 392, 402; 521 NW2d 538 (1994); People v Marsack, 231 Mich. App. 364, 377; 586 NW2d
234 (1998).

       Based on this record, it cannot be said that defendant made an unequivocal, unambiguous
waiver of his right of counsel and that he was choosing to represent himself at trial. As such, we
conclude that defendant’s claim must fail.

          G. DEFENDANT’S PHOTOGRAPHIC IDENTIFICATION CHALLENGE




                                               -14-
         Defendant argues that because he was not present or represented by counsel at the
photographic lineup, the trial court erred by permitting the identification evidence to be admitted
at trial. We disagree.

        While defendant filed a motion to suppress the identification before trial, defendant failed
to provide a supplemental brief on the issue as the trial court ordered. Defendant also failed to
object to the admission of the evidence at trial. Thus, this issue is unpreserved, Metamora Water
Serv, 276 Mich. App. at 382, and our review is limited to plain error affecting defendant’s
substantial rights, Carines, 460 Mich. at 763; People v Coy, 258 Mich. App. 1, 12; 669 NW2d 831
(2003).

       The Sixth Amendment right to counsel “attaches only to corporeal identifications
conducted at or after the initiation of adversarial judicial criminal proceedings.” People v
Hickman, 470 Mich. 602, 609; 684 NW2d 267 (2004). Adversarial judicial criminal proceedings
are identified as those that include formal charges, preliminary hearings, indictments, or
arraignments. Id. at 607. Here, the photographic lineup was conducted on October 10, 2012,
nine days following the home invasion. Charges were not brought against defendant until the
issuance of the warrant on November 6, 2012, nearly one month following the photographic
lineup. Therefore, defendant had no right to counsel at the time of the photographic lineup.

        Further, defendant has not alleged that the photographic lineup was in any way
improperly suggestive or otherwise conducted in an improper manner. People v Kurylczyk, 443
Mich. 289, 303, 310-311, 318; 505 NW2d 528 (1993); People v Johnson, 202 Mich. App. 281,
284-284; 508 NW2d 509 (1993). Therefore, defendant cannot show any prejudice resulting from
the fact that he was not represented by counsel at the lineup.

                      H. DEFENDANT’S SENTENCING CHALLENGES

        Defendant raises three arguments regarding his sentence. He first argues that the trial
court failed to take into account mitigating factors when sentencing him to 114 to 480 months in
prison. Second, he challenges the scoring of offense variable (OV) 16 and prior record variable
(PRV) 6. Third, defendant argues that his attorney was ineffective in failing to challenge the
sentencing based on these issues. We disagree with each of defendant’s arguments. Defendant
failed to preserve his sentencing issues for appellate review. Therefore, review of these issues is
limited to for plain error affecting defendant’s substantial rights. Carines, 460 Mich. at 763-764.

        Defendant first contends that he is entitled to resentencing because the trial court did not
take into account certain mitigating factors. Specifically, defendant argues that the court should
have taken into account the fact that he was remorseful and also should have taken into account
his history of drug abuse and mental illness. However, generally, Michigan law does not require
that mitigating factors beyond those referenced in the PSIR be considered when sentencing a
defendant to a minimum term within the guidelines. See People v Osby, 291 Mich. App. 412,
416; 804 NW2d 903 (2011).

       While defendant has relied on People v Petri, 279 Mich. App. 407, 422; 760 NW2d 882
(2008), for the proposition that “[a] defendant’s mental health and substance abuse history,
independently documented for the court by the probation department, are factors the court may

                                               -15-
consider and from which it can draw inferences about the defendant’s behavior,” our review of
Petri does not provide any authority for defendant’s proposition. Rather, Petri, 279 Mich. App. at
421-422, discusses when and what factors a court should and can use in departing upward from
the sentencing guidelines, and reiterates that a court “shall not base a departure on an offense
characteristic or offender characteristic already taken into account in determining the appropriate
sentence range unless the court finds from the facts contained in the court record . . . that the
characteristic has been given inadequate or disproportionate weight.”

       In the instant case, there is nothing in the record to suggest that defendant’s mental health
and substance abuse history was not given appropriate weight by the court. Indeed, the PSIR
recommended that defendant be sentenced to a minimum term of 126 months. The trial court
imposed a minimum sentence one full year shorter than the sentence recommended in the PSIR.
Accordingly, we cannot say that the trial court failed to take into account all relevant factors
when it sentenced defendant.

       Likewise, while defendant has alleged that the trial court failed to take into consideration
his remorse, there is no requirement that the court reduce a defendant’s sentence because of the
remorse shown by the defendant. Case law merely provides that “evidence of a lack of remorse
can be considered in determining an individual’s potential for rehabilitation.” People v Dodek,
274 Mich. App. 58, 104; 732 NW2d 546 (2007).

        Finally, to the extent that the trial court erred by not providing reasons for imposing the
maximum sentence of 40 years or “any reasons why both the minimum and maximum sentences
were proportionate to the offense,” defendant’s challenge fails. As the record establishes,
defendant was sentenced as a third habitual offender. The maximum statutory sentence was 40
years. See MCL 750.110a(5); MCL 769.11(1)(a). It is also undisputed that defendant was
sentenced to a minimum sentence of 114 months, which fell squarely within the guidelines range
of 72 months to 180 months. “A sentence that falls within the appropriate sentencing guidelines
range is presumptively proportionate.” People v Armisted, 295 Mich. App. 32, 51; 811 NW2d 47
(2011). We perceive no plain error.

        Further, defendant’s ineffective assistance of counsel claim regarding this issue fails.
There is simply no evidence that defendant’s sentence would have been different if his attorney
had taken additional steps to point out the aforementioned, alleged mitigating factors. Defendant
has also failed to establish ineffective assistance of counsel regarding this sentencing challenge.

        Defendant challenges the scoring of OV 16. The trial court scored one point for OV 16,
which is appropriate when the value of “property obtained, damaged, lost, or destroyed” has a
value of at least $200 but not more than $1,000. MCL 777.46(1)(d). Defendant argues there was
not sufficient evidence to support that score. But even if OV 16 was improperly scored, the error
was harmless because correction of the scoring error would not change the sentencing guidelines




                                               -16-
applicable to defendant.8 Therefore, resentencing is not required. See People v Francisco, 474
Mich. 82, 92 n 8; 711 NW2d 44 (2006).

        Defendant further argues that there was not sufficient evidence to support a score of 10
points for PRV 6. We disagree. Under MCL 777.56(1)(c), the trial court may assess 10 points
whenever “[t]he offender is on parole, probation, or delayed sentence status or on bond awaiting
adjudication or sentencing for a felony.” In this case, the record reveals that defendant was both
on parole and awaiting sentencing in an unrelated felony at the time of sentencing. There was
sufficient evidence to support the score of 10 points for PRV 6.

        Nor was counsel ineffective for failing to object to the scoring of OV 16 and PRV 6.
“Failing to advance a meritless argument or raise a futile objection does not constitute ineffective
assistance of counsel.” Ericksen, 288 Mich. App. at 201.

       Affirmed.

                                                             /s/ Jane M. Beckering
                                                             /s/ Kathleen Jansen
                                                             /s/ Mark T. Boonstra




8
  If zero points had been assessed for OV 16, defendant’s total OV score would have been 20
points instead of 21 points. Thus, defendant still would have fallen within OV level II, and
defendant’s minimum guidelines range of 72 to 180 months would have remained exactly the
same.


                                               -17-